USCA11 Case: 21-13277    Date Filed: 08/16/2022   Page: 1 of 10




                                         [DO NOT PUBLISH]
                          In the
         United States Court of Appeals
               For the Eleventh Circuit

                 ____________________

                        No. 21-13277
                 Non-Argument Calendar
                 ____________________

AMY WEISSBROD,
                                            Plaintiff-Appellant,
versus
BROWARD COUNTY BOARD OF SUPERVISORS,
STATE OF FLORIDA JUDICIAL QUALIFICATIONS
COMMISSION,
JUDGE CHARLES GREENE,
Chief Adm Guardianship,
JUDGE MILY RODRIGUEZ POWELL,
JOHN P. SEILER, et al.,
USCA11 Case: 21-13277           Date Filed: 08/16/2022       Page: 2 of 10




2                         Opinion of the Court                    21-13277

                                                  Defendants-Appellees,


                       ____________________

            Appeal from the United States District Court
                for the Southern District of Florida
               D.C. Docket No. 0:21-cv-60170-RAR
                     ____________________

Before WILSON, GRANT, and BRASHER, Circuit Judges.
PER CURIAM:
       Amy Weissbrod, a pro se plaintiff who is also an attorney in
New York, appeals following the district court’s denial of a post-
judgment motion to vacate and successive motions to reconsider
that ruling. Two of the defendant-appellees move for summary
affirmance or to stay the briefing schedule. After careful review,
we grant the motion for summary affirmance and affirm the district
court’s denial of Weissbrod’s post-judgment motions.
                                         I.
        Court filings suggest that a guardianship proceeding was
filed in the probate court for Broward County, Florida, on behalf
of Weissbrod’s mother in 2020. 1


1 The facts set forth here are taken from the docket sheet and related infor-
mation available online via the website for the Broward County Clerk’s Office
in the guardianship proceeding, although the entries themselves were
USCA11 Case: 21-13277            Date Filed: 08/16/2022        Page: 3 of 10




21-13277                  Opinion of the Court                               3

        In January 2021, Weissbrod, proceeding pro se, filed this civil
suit in the Southern District of Florida, alleging that she had been
appointed as an emergency temporary guardian for her mother in
the state guardianship proceedings, and that various defendants, in-
cluding the two judges in the probate court, Mily Powell and
Charles Greene, deprived her and her mother of various rights in
violation of 42 U.S.C. § 1983 and other federal laws by engaging in
racketeering activities and elder abuse through, among other
things, illegal wiretapping, in court fraud and deceit, conflict of in-
terest violations, defamation, and financial abuse. She requested
various forms of legal and injunctive relief relating to the state
court proceedings, including judicial disqualification, termination
of guardianship, order and judgment vacation, changes to Florida
state guardianship law, and monetary damages.
        One day later, and prior to service of process, Weissbrod
filed a self-styled “Emergency” motion and asked the district court
to terminate two “illegally appointed guardians” and “Dismiss the
Non-Final Broward ETG Proceeding with Prejudice as of
6-1-20 & Grant ECF Filing.”
      The district court denied Weissbrod’s “Emergency” motion
and sua sponte dismissed her complaint based on multiple grounds.



inaccessible. See Case No. PRC200001352. There was also a related probate
proceeding started at some point. See Case No. PRC210001450. Weissbrod
referred to these proceedings in her district court complaint, and the district
court likewise acknowledged the docket and proceedings without objection.
USCA11 Case: 21-13277             Date Filed: 08/16/2022         Page: 4 of 10




4                          Opinion of the Court                       21-13277

First, after summarizing Weissbrod’s allegations about the probate
proceedings and the relief she was seeking, the district court found
that she was challenging decisions of a state court and, as a result,
the Rooker-Feldman doctrine2 stripped it of subject-matter juris-
diction. Additionally, the district court found that Weissbrod was
attempting to disqualify state court judges from a proceeding using
a statute that only applied to federal judges. Next, it found that, to
the extent that she was seeking damages from state court judges
and court staff, those claims were barred by judicial immunity. Fi-
nally, it found that her present complaint was likewise frivolous,
outside the jurisdictional bars due to Rooker-Feldman and judicial
immunity, as she did not allege sufficient facts to satisfy Federal
Rule of Civil Procedure 8. In this respect, the district court found
that, as Weissbrod was an attorney,3 it did not have to construe her
filings liberally, and it could consider her history of filing frivolous
litigation in New York.
       The court entered an order to this effect on February 1,
2021, but without a separate judgment. Weissbrod did not appeal,
instead, on July 27, 2021, more than 30 days later, she filed two mo-
tions, one to appoint a process server, and the second one to vacate
the district court’s original dismissal order under Federal Rule of

2 See Rooker v. Fidelity Tr. Co., 263 U.S. 413 (1923); D.C. Court of Appeals v.
Feldman, 460 U.S. 462 (1983).
3 According to the New York Court System’s database, Weissbrod was admit-
ted to practice law in New York but is currently suspended for frivolous filings,
and the district court took notice of that.
USCA11 Case: 21-13277         Date Filed: 08/16/2022     Page: 5 of 10




21-13277                Opinion of the Court                          5

Civil Procedure 60(b). The district court entered the preceding or-
der on August 19, 2021. It entered another order denying her leave
to add defendants on August 23, 2021. She again did not immedi-
ately appeal, instead, on September 15, 2021, Weissbrod moved,
under Federal Rule of Civil Procedure 59(e), for the district court
to reconsider its August 2021 order denying her Rule 60(b) motion.
The next day, September 16, 2021, Weissbrod refiled what looked
like the same motion as her previous Rule 59(e) motion for recon-
sideration. In a paperless order entered on September 16, 2021, the
district court denied Weissbrod’s successive Rule 59(e) motion.
She filed a notice of appeal on September 22, 2021.
       We have dismissed Weissbrod’s appeal, in part, for lack of
jurisdiction. Specifically, we concluded that we have jurisdiction
only over the denial of her post-judgment motions for relief.
        Weissbrod, who is still proceeding pro se, argues in her ini-
tial brief that the district court improperly denied her Rule 60(b)
motion to vacate the sua sponte dismissal order based on Behr v.
Campbell, 8 F.4th 1206 (11th Cir. 2021), and denied her leave to file
a repleaded amended complaint post-judgment. She does not oth-
erwise explicitly argue that the district court erred or abused its dis-
cretion in denying her motions for reconsideration or offer any sup-
port for her contention that it improperly denied her motion to va-
cate.
       Judges Greene and Powell move for summary affirmance or
to stay the briefing schedule. They argue that Weissbrod’s com-
plaint was frivolous, that her claims were barred by judicial
USCA11 Case: 21-13277          Date Filed: 08/16/2022       Page: 6 of 10




6                        Opinion of the Court                    21-13277

immunity, the Rooker-Feldman doctrine barred her claims, her
complaint did not meet Rule 8 standards, and her post-judgment
efforts were properly denied.
                                        II.
        Summary disposition is appropriate either where “the posi-
tion of one of the parties is clearly right as a matter of law so that
there can be no substantial question as to the outcome of the case,
or where, as is more frequently the case, the appeal is frivolous.”
Groendyke Transp., Inc. v. Davis, 406 F.2d 1158, 1162 (5th Cir.
1969). 4 Likewise, under our rules, we may dismiss an appeal at any
time if it appears that the appeal is frivolous and wholly without
merit. See 11th Cir. R. 42-4.
        We review a district court’s decision on a Rule 59(e) motion
for abuse of discretion. Jenkins v. Anton, 922 F.3d 1257, 1263–64
(11th Cir. 2019). We will also review the denial of a Rule 60(b)
motion for abuse of discretion. Aldana v. Del Monte Fresh Pro-
duce N.A., Inc., 741 F.3d 1349, 1355 (11th Cir. 2014). Moreover,
the scope of appellate review is fairly circumscribed and deferen-
tial, because it “does not bring up the underlying judgment for re-
view.” See Cavaliere v. Allstate Ins. Co., 996 F.2d 1111, 1115 (11th
Cir. 1993) (stating that the court would consider only the denial of
relief as to the Rule 60(b) motion itself, not the efficacy of the


4 We are bound by decisions of the former Fifth Circuit handed down before
October 1, 1981. Bonner v. City of Prichard, 661 F.2d 1206, 1209 (11th Cir.
1981) (en banc).
USCA11 Case: 21-13277          Date Filed: 08/16/2022      Page: 7 of 10




21-13277                 Opinion of the Court                           7

underlying judgment, and that a Rule 60(b) motion cannot replace
a proper and timely appeal of the district court’s judgment).
       When a district court’s decision rests on two or more inde-
pendent, alternative grounds, the appellant must challenge all the
grounds to succeed on appeal. See Sapuppo v. Allstate Floridan
Ins. Co., 739 F.3d 678, 680 (11th Cir. 2014). If, in the initial brief, an
appellant fails to challenge one of the alternative grounds on which
the district court based its decision, she is considered to have aban-
doned any such challenge, and the judgment will be affirmed on
that ground. Id. An appellant abandons a claim when she either
makes only passing references to it or raises it in a perfunctory man-
ner without supporting arguments and authority. Id. at 681.
Simply stating that an issue exists, without providing reasoning and
citation to authority that the appellant relies on, precludes our con-
sideration of that issue on appeal. Id.
       Pro se pleadings are generally held to a less stringent stand-
ard than pleadings drafted by attorneys and will be liberally con-
strued. Campbell v. Air Jam. Ltd., 760 F.3d 1165, 1168 (11th Cir.
2014). However, when an attorney appears pro se, we do not lib-
erally construe her proceedings. Olivares v. Martin, 555 F.2d 1192,
1194 n.1 (5th Cir. 1977).
       Under 28 U.S.C. § 1331, district courts have subject-matter
jurisdiction to hear cases involving federal questions. While the
Rooker-Feldman doctrine prevents federal district courts from re-
viewing or overturning state court judgments, Behr, 8 F.4th at
1212, it is subject to certain limitations, see Exxon Mobil Corp. v.
USCA11 Case: 21-13277        Date Filed: 08/16/2022      Page: 8 of 10




8                       Opinion of the Court                 21-13277

Saudi Basic Indus. Corp., 544 U.S. 280, 292–93 (2005). But even
when it does not apply, other doctrines, such as issue preclusion,
abstention, or comity, may still bar a plaintiff’s claims. Id. at 292.
       Likewise, judges “are entitled to absolute judicial immunity
from damages for those acts taken while they are acting in their
judicial capacity unless they acted in the ‘clear absence of all juris-
diction.’” Bolin v. Story, 225 F.3d 1234, 1239 (11th Cir. 2000). And
“[a] judge enjoys immunity for judicial acts regard-less of whether
he made a mistake, acted maliciously, or exceeded his authority.”
McCullough v. Finley, 907 F.3d 1324, 1331 (11th Cir. 2018).
        Federal Rule of Civil Procedure 8(a)(2) requires “a short and
plain statement of the claim showing that the pleader is entitled to
relief.” The statement must “give the defendant fair notice of what
the . . . claim is and the ground upon which it rests.” Erickson v.
Pardus, 551 U.S. 89, 93 (2007).
        After thorough review, we grant Judge Greene’s and Judge
Powell’s motion for summary affirmance. First, we conclude that
Weissbrod has abandoned, now on appeal, any challenge to the
preceding rulings. Specifically, in her sole reference to her post-
dismissal motions in her initial brief, she argues that the district
court improperly denied her relief based on Behr, a case discussing
the Rooker-Feldman doctrine, and that it should have allowed her
to file her repleaded complaint. She otherwise does not expressly
reference or offer arguments for Rule 60(b) or Rule 59(e).
USCA11 Case: 21-13277       Date Filed: 08/16/2022    Page: 9 of 10




21-13277               Opinion of the Court                       9

       Normally, we would construe a pro se filing liberally, but as
Weissbrod was a licensed attorney in New York, we do not grant
her that deference. Olivares, 555 F.2d at 1194 n.1. Therefore, be-
cause Weissbrod only raises arguments about her motions to va-
cate and reconsider in a perfunctory manner, she has abandoned
them. Sapuppo, 739 F.3d at 681.
        If further inquiry is warranted, we will assume the district
court’s reliance on Rooker-Feldman to dismiss Weissbrod’s case
may have been misplaced, at least given our recent pronounce-
ments concerning the doctrine. See Behr, 8 F.4th at 1212. But even
if true, Weissbrod did not show that she was entitled to post-judg-
ment relief in her Rule 60(b) and Rule 59(e) motions. Specifically,
she did not challenge, in her post-judgment motions, all the inde-
pendent grounds the district court relied on to dismiss her com-
plaint and deny her “Emergency” motion in February 2021. See
Sapuppo, 739 F.3d at 680. Nor did she show that, even disregarding
Rooker-Feldman, how she could have proceeded with her claims
in federal court, when they were all related to the state court pro-
ceedings. Id. She also did not show that the district court’s Rule 8
determination was error. See id. Moreover, a review of the record
above shows that Judges Greene and Powell enjoyed absolute im-
munity from suit for any judicial acts they undertook in connection
with Weissbrod’s state court proceedings concerning her mother.
See Bolin, 225 F.3d at 1239.
       Additionally, although the judicial immunity arguments ap-
ply solely to the Judges Greene and Powell, the arguments about
USCA11 Case: 21-13277      Date Filed: 08/16/2022     Page: 10 of 10




10                     Opinion of the Court                21-13277

abandonment and the Rule 8 determination apply to the other de-
fendants here for the reasons stated above, meaning we can affirm
the decision of the district court as to all the defendants, none of
whom have been served yet, in the interest of judicial economy.
See Sapuppo, 739 F.3d at 680–81.
        In sum, because Judge Greene’s and Judge Powell’s position
is clearly correct as a matter of law, we GRANT their motion for
summary affirmance and DENY as moot its motion to stay the
briefing schedule. We also AFFIRM the decision of the district
court as to all the other defendants. Groendyke Transp., Inc.,
406 F.2d at 1162.
      AFFIRMED.